       Case 4:18-cv-00516-REB Document 1 Filed 11/20/18 Page 1 of 11
                                                                                        S39


 Albert P. Barker, ISB #2867
 Scott A. Magnuson, ISB #7916
 BARKER ROSHOLT & SIMPSON LLP
 1010 W. Jefferson St., Ste. 102
 P.O. Box 2139
 Boise, ID 83701-2139
 Telephone: (208) 336-0700
 Facsimile: (208) 344-6034
         apb@idahowaters.com
         sam@idahowaters.com

 Attorneys for Plaintiffs Arrow A Ranch Limited Liability
 Limited Partnership, Kenneth Smith, Brett Woolley and
 Daniel Woolley

                    IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF IDAHO


Arrow A Ranch Limited Liability and         Case No.
Limited Partnership, Kenneth Smith,
Brett Woolley and Daniel Woolley,           COMPLAINT FOR DECLARATORY
                                            RELIEF AND TO QUIET TITLE
               Plaintiffs,                  (RS 2339)

 vs.
                                            Category:
United States of America,                   Fee:

               Defendant.

        Plaintiffs, Arrow A Ranch Limited Liability Limited Partnership, Kenneth Smith,

 Brett Woolley and Daniel Woolley, by and through their attorneys of record, Barker

 Rosholt & Simpson LLP, and for Complaint against Defendant United States of America,

 hereby assert and allege as follows:

                                         PARTIES

 1.     Plaintiffs, Arrow A Ranch Limited Liability Limited Partnership (“Arrow A”),

 Kenneth Smith (“Smith”), Brett Woolley and Daniel Woolley (“Woolley”) are the current

 owners of that certain real property and water rights described herein located in Custer



 COMPLAINT FOR DECLARATORY RELIEF AND TO QUIET TITLE                                   1
      Case 4:18-cv-00516-REB Document 1 Filed 11/20/18 Page 2 of 11
                                                                                           S39


County, Idaho. Plaintiffs’ real property is irrigated from a point of diversion on the

Salmon River, known by the United States Forest Service as the S39 diversion. The S39

diversion and some or all of the ditches from the S39 diversion to Plaintiffs’ property

cross land belonging to the Defendant United States of America (“United States”) which

is currently administered by United States Forest Service (“Forest Service”). This

diversion and ditches are subject to a permanent easement or right-of-way arising under

what is known as RS 2339 across the United States’ property that is the subject of this

lawsuit.

2.         Defendant United States is the owner of that certain land located in Township 10

North, Range 13 East, Boise Meridian, in Custer County, Idaho which is burdened by

Plaintiffs’ right, title and interest in the easement or right-of-way described herein that is

the subject of this action. The Forest Service currently administers the land held by the

United States in Township 10 North, Range 13 East, Boise Meridian located in Custer

County, Idaho that is at issue in this action.

                                JURISDICTION & VENUE

3.      This Court has exclusive original jurisdiction of this action against the United

States pursuant to 28 U.S.C. § 1346(f), as this action is brought under 28 U.S.C. § 2409a

to quiet title in real property in which an interest is or may be claimed by the United

States. The Defendant asserts or may assert some claim of ownership, use or possession

of the real property situated within this State that is the subject of the lawsuit.

Jurisdiction and declaratory relief is further appropriate pursuant to 28 U.S.C. § 2201, as

the court may declare the rights and other legal relations of any interested party seeking

such declaration, whether or not further relief is or could be sought.




COMPLAINT FOR DECLARATORY RELIEF AND TO QUIET TITLE                                       2
      Case 4:18-cv-00516-REB Document 1 Filed 11/20/18 Page 3 of 11
                                                                                           S39


4.      Venue is proper in this District under 28 USC § 1391(b) as the property that is the

subject of the action is located in this District and a substantial part of the acts or

omissions giving rise to this action occurred in this District.

                               GENERAL ALLEGATIONS

5.      This action is brought to adjudicate title to real property in which the United

States claims an interest, other than a security interest or water rights. Specifically,

Plaintiffs seek a determination that they have title to a diversion and ditches located on

real property held by the United States.

6.      Plaintiff Arrow A is the current owner of land located in Township 10 North,

Range 13 East, sections 3, 10, 15 and 22. Plaintiffs’ predecessor in title obtained title to

this property by virtue of an application under the Homestead Act, Public Law 37-64, 12

Stat 392.

7.      Plaintiff Kenneth Smith is the current owner of land located in Township 10

North Range, 13 East, Section 3. Plaintiff Smith’s predecessor on title obtained title to

this property by virtue of an application under the Homestead Act, Public Law 37-64. 12

Stat 392.

8.      Plaintiff Brett Woolley and Daniel Woolley are current owners of land located in

Township 10 North, Range 13 East, Sections 2, 3 and in Township 11 North Range 13

East, Sections 34 and 35. Plaintiffs Woolley’s predecessor in title, William Woolley

obtained title to this property by virtue of applications under the Homestead Act, Public

Law 37-64. 12 Stat 392.

9.      The Homestead Act required the applicant to live on the land for 3-5 years, and to

cultivate and improve the land to obtain title to the land from the United States.




COMPLAINT FOR DECLARATORY RELIEF AND TO QUIET TITLE                                        3
      Case 4:18-cv-00516-REB Document 1 Filed 11/20/18 Page 4 of 11
                                                                                               S39


Plaintiffs’ predecessors in title obtained patents transferring title to the land from the

United States between 1915 and 1937. When the United States transferred title to

Plaintiffs’ predecessors in interest, the patent transferred title to the land together with all

appurtenances. Under the law of Idaho and the United States the term appurtenance

includes existing ditches which transported water for irrigation and other beneficial uses.

10.      Plaintiffs are the owners of decreed water rights for this same property. These

water rights identify the point of diversion, place of use, quantity or rate of flow, period

of use and priority dates. Plaintiffs’ water rights include water right nos. 71-10117, 71-

10631, 71-4033, 71-2111, and 71-10104. These rights were decreed in the Snake River

Basin Adjudication (SRBA) through partial decrees issued in about 1999 and in a Final

Unified Decree issued by the SRBA Court on August 27, 2014. The United States and

the Forest Service were parties to the SRBA and are bound by the decrees of the SRBA

Court.

11.      Plaintiffs’ water rights irrigate Plaintiffs’ properties. The point of diversion is

located at Township 10 North, Range 13 East, Section 15, lot 5 (SENWSW). The ditches

conveying the water from the S39 point of diversion to Plaintiffs’ properties are located

on or cross land belonging to the United States, currently administered by the Forest

Service.

12.      The land in Townships 10 and 11 North, Range 13 East, Boise Meridian in Custer

County, Idaho was originally held by the United States as part of the public domain

subject to homesteading by the American people.

13.      A series of Executive Orders issued in 1905, 1906 and 1908 by President

Roosevelt reserved some, but not all, of the land in Townships 10 and 11 North, Range




COMPLAINT FOR DECLARATORY RELIEF AND TO QUIET TITLE                                          4
      Case 4:18-cv-00516-REB Document 1 Filed 11/20/18 Page 5 of 11
                                                                                           S39


13 East, Boise Meridian in Custer County, Idaho for use by the Forest Service.

14.    An Executive Order issued by President Wilson in 1913 modified the area in

Townships 10 and 11 North, Range 13 East, Boise Meridian in Custer County, Idaho that

had been reserved for the Forest Service by moving some boundaries and restoring some

lands to the public domain and reserving other lands for the Forest Service.

15.    In 1928, Congress affirmed the boundaries of the lands reserved for the Forest

Service located in Townships 10 and 11 North, Range 13 East, Boise Meridian in Custer

County, Idaho as modified by President Wilson’s executive order of 1913.

16.    The land in Township 10 and 11 North, Range 13 East, that was not reserved for

the Forest Service was known by the United States as “the Salmon River Open Strip.”

17.    The properties now owned by Arrow A, Smith and Woolley described herein

were not within the boundaries reserved for the Forest Service by President Roosevelt, as

modified by President Wilson, and confirmed by Congress. The S39 diversion and

ditches at issue herein were not located on land reserved for the Forest Service at that

time. The S39 diversion and ditches were located within the Salmon River Open Strip.

18.    1974, Congress created the Sawtooth National Recreation Area (SNRA) and

reserved the remaining public domain in Townships 10 and 11 North, Range 13 East,

Boise Meridian in Custer County, Idaho for the Forest Service to be administered as part

of the Sawtooth National Recreation Area (SNRA). The current boundaries of the SNRA

now reserved for the Forest Service, encompass Plaintiffs’ private property as well as and

the land where the S39 diversion and the ditches are located.

19.    Plaintiffs and their predecessors have enjoyed the use of the above-mentioned

water rights on this property through the S39 point of diversion and ditches located on




COMPLAINT FOR DECLARATORY RELIEF AND TO QUIET TITLE                                    5
      Case 4:18-cv-00516-REB Document 1 Filed 11/20/18 Page 6 of 11
                                                                                            S39


federal land for many decades long preceding the creation of the SNRA and the

reservation of additional land for the Forest Service. These water rights are essential to

the use of the Plaintiffs’ property for agricultural and pastoral beneficial purposes. The

S39 point of diversion and ditches are illustrated on Exhibit A attached hereto.

20.    Plaintiffs have recently have come to understand that the United States may assert

the right to control Plaintiffs’ use of water on Plaintiffs’ land under Plaintiffs’ water

rights by exercising dominion and control over the S39 point of diversion and ditches that

cross Defendant’s land, contrary to law.

21.    The Forest Service has taken the position that only the Court can determine the

parties’ legal rights. Accordingly, it has become necessary for Plaintiffs to seek a

determination from this Court of their rights with respect to the S39 point of diversion

and ditches located on or that cross Defendant’s land.

22.    Because of this actual and live controversy, Plaintiffs bring this quiet title and

declaratory action to establish title in Arrow A, Smith and Woolley to the S39 point of

diversion and ditches in the form of a permanent easement or right of way.

                              FIRST CLAIM FOR RELIEF
                               DECLARATORY RELIEF
                                   (28 U.S.C. § 2201)

23.    Plaintiffs reallege and incorporate by reference Paragraphs 1 through 22 of this

Complaint as though it were fully set forth herein.

24.    Under 28 U.S.C. § 2201 this court may declare the rights and other legal relations

of any interested party seeking such declaration, whether or not further relief is or could

be sought.

25.    Plaintiffs’ predecessors in interest homesteaded property between 1915 and 1937,




COMPLAINT FOR DECLARATORY RELIEF AND TO QUIET TITLE                                         6
      Case 4:18-cv-00516-REB Document 1 Filed 11/20/18 Page 7 of 11
                                                                                          S39


and received a patent deeds or titles to their properties. Pursuant to the Homestead Act,

homesteaders had to cultivate the land, which included diverting the water and putting it

to beneficial use.

26.     Appurtenant to Plaintiffs’ property were the S39 point of diversion and ditches

necessary to convey water from the Salmon River to Plaintiffs’ properties.

27.     There is a real conflict with the United States over the Plaintiffs’ rights and

interests in the S39 point of diversion and ditches, and Plaintiffs seek an Order declaring

the rights, duties and obligations concerning the named parties and all those claiming any

interest in the property.

28.     A judicial determination of all rights and responsibilities concerning the subject

property is necessary and appropriate at this time and the Plaintiffs request an Order of

this Court declaring and adjudging that Plaintiffs have a permanent real property interest

and the right to use the S39 point of diversion and ditches located on or crossing

Defendant’s land as illustrated in Exhibit A.

                            SECOND CLAIM FOR RELIEF
                                   QUIET TITLE
                               (Act of 1866 – RS 2339)

29.     Plaintiffs reallege and incorporate by reference, applicable Paragraphs 1 through

28 of this Complaint, as though they were fully set forth herein.

30.     Plaintiffs have a right-of-way to convey water and utilize this diversion and right-

of-way, through the ditches to Plaintiffs’ places of use on their property pursuant to the

Act of July 26, 1866, also known as the Mining Act of 1866, Ch 262, §9, 14 Stat. 253

codified at 43 U.S.C. § 661. This Act is also known as RS 2339 from the Revised Statute

Section where it was once codified. FLPMA repealed the Act of 1866, but contained a




COMPLAINT FOR DECLARATORY RELIEF AND TO QUIET TITLE                                       7
      Case 4:18-cv-00516-REB Document 1 Filed 11/20/18 Page 8 of 11
                                                                                         S39


savings provision pursuant to which rights acquired under the Act prior to FLPMA’s

enactment were not affected. See 43 U.S.C. §§ 1701, 1769. The 1866 Act provided, in

pertinent part, as follows:

       Whenever, by priority of possession, rights to use the water for mining,
       agricultural, manufacturing, or other purposes, have vested and accrued, and the
       same are recognized and acknowledged by the local customs, laws, and the
       decisions of the courts, the possessors and owners of such vested rights shall be
       maintained and protected in the same; and the right of way for the construction of
       ditches and canals for the purposes herein specified is acknowledged and
       confirmed….

       43 U.S.C. § 661.

31.    Plaintiffs hold vested Water 71-10117, 71-10631, 71-4033, 71-2111 and 71-

10104, to use the water on Plaintiffs’ property. The priority date for these water rights are

1919 to 1953, long before FLPMA repealed RS 2339. Therefore, these diversion,

conveyance and ditch rights established prior to 1976 remain valid rights of way, based

on the savings clause in FLPMA, use of the S39 diversion and ditches and the water

rights used on these properties decreed pursuant to the laws of the State of Idaho.

32.    Plaintiffs and their predecessors have continuously diverted water from the

Salmon River to the place of use on Plaintiffs’ privately owned land from diversion S39

and through ditches on Defendant’s property primarily for irrigation and stockwater since

at least 1919 and 1953 respectively.

33.    The S39 diversion and ditches were located, at the time the diversions and ditches

were originally constructed, on unoccupied and unreserved lands of the United States in

the Salmon River Open Strip.

34.    Plaintiffs have met all requirements under the Acts of Congress to acquire a

vested interest in the S39 diversion, conveyance of water, and easements for the ingress,




COMPLAINT FOR DECLARATORY RELIEF AND TO QUIET TITLE                                     8
      Case 4:18-cv-00516-REB Document 1 Filed 11/20/18 Page 9 of 11
                                                                                          S39


egress, repair and maintenance of the right-of-way and appurtenant water rights.

35.    All easements and appurtenances were attached to the land and transferred from

the United States to Plaintiffs’ predecessors in interest and eventually to Plaintiffs.

36.    Plaintiffs seek an order quieting title to the right-of-way for ingress, egress, for
conveyance of water, repair and maintenance of the S39 diversion and ditches shown on
Exhibit A.
                             THIRD CLAIM FOR RELIEF
                                   QUIET TITLE
                                  (Homestead Act)

37.    Plaintiffs reallege and incorporate by reference, Paragraphs 1 through 36 of this

Complaint, as though they were fully set forth herein.

38.    Plaintiffs have a right-of-way to convey water from the S39 point of diversion

through the ditches on federal land to the places of use on Plaintiffs’ land.

39.    Title to Plaintiffs’ property was originally acquired via the Homestead Act of

1862. Pursuant to the Homestead act, Plaintiffs’ predecessors in interest were required to

meet certain requirements, which included building structures, improving the land,

cultivating crops, and generally putting the land to use for a period of years. Plaintiffs’

predecessors constructed diversions and ditches to irrigate the land at issue herein.

Plaintiffs’ predecessors in interest applied for and were granted patents or deeds

conveying title, which included any and all appurtenances, whether expressly stated or

otherwise.

40.    Any and all diversion, ditch and conveyance rights are easements and

appurtenances which attached to the land and transferred from the United States to

Plaintiffs’ predecessors in interest and eventually to Plaintiffs, and are confirmed by RS

2340, Act of July 9, 1870, c. 235, § 17, 16 stat. 218.



COMPLAINT FOR DECLARATORY RELIEF AND TO QUIET TITLE                                       9
      Case 4:18-cv-00516-REB Document 1 Filed 11/20/18 Page 10 of 11
                                                                                            S39


41.     Plaintiffs seek an Order quieting title to the right-of-way in Plaintiffs to the right

of way shown in Exhibit A against Defendant, and any other persons that may claim any

rights or interests.

                           ATTORNEY’S FEES AND COSTS
        Plaintiffs have been required to bring this action to protect their property rights

and for the necessary prosecution of this matter, Plaintiffs herein request an award of

attorneys’ fees and costs against the Defendant pursuant to Equal Access to Justice Act,

28 U.S.C. § 2412(b) and any other appropriate and applicable statutes, code and/or

regulations.

                                  PRAYER FOR RELIEF

        WHEREFORE, Plaintiffs pray for a judgment of this Court as follows:

A.      For a Judgment from this Court decreeing that Plaintiffs have a permanent

easement for the diversion and conveyance of water, and establishing a right-of-way from

the S39 point of diversion to the place of use for ingress, egress, and to operate, repair,

and maintain the easement;

B.      For a Judgment from this Court declaring the rights and interest of the parties

hereto, ancillary to the permanent easement decreed herein, including the right to enter

the land across which the right-of-way extends, for 50 feet on either side of the ditches

for the purpose of cleaning, maintaining and repairing the ditch, canal or conduit with

such personnel and equipment as is commonly used or is reasonably adapted to that

work;

C.      For costs and fees incurred herein as appropriate under the Equal Access to

Justice Act or otherwise; and,

D.      For such other and further relief as the Court deems just and proper in the


COMPLAINT FOR DECLARATORY RELIEF AND TO QUIET TITLE                                       10
    Case 4:18-cv-00516-REB Document 1 Filed 11/20/18 Page 11 of 11
                                                                     S39


premises.



       Dated this 20th day of November, 2018.

                                          BARKER ROSHOLT & SIMPSON LLP




                                          /s/ Albert P. Barker
                                          Albert P. Barker
                                          Scott A. Magnuson
                                          Attorneys for Plaintiffs




COMPLAINT FOR DECLARATORY RELIEF AND TO QUIET TITLE                  11
